                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 19-cr-00110-SI-1
                                   8                    Plaintiff,
                                                                                          ORDER DEFERRING SURRENDER
                                   9             v.                                       DATE
                                  10     HAICHAO HUANG,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This Court sentenced defendant Haichao Huang to 12 months and one day in prison. See

                                  14   Dkt. No. 45. Defendant is not presently in custody; he remains out on pretrial release. He was

                                  15   sentenced on March 13, 2020, with a self-surrender date of May 29, 2020. Id. That defendant is on

                                  16   pretrial release reflects a determination by a magistrate judge that he is neither a danger to the

                                  17   community nor a flight risk. See 18 U.S.C. § 3142(b).

                                  18          It is apparent that we should not be adding to the prison population during the COVID-19

                                  19   pandemic if it can be avoided. Several recent court rulings have explained the health risks—to

                                  20   inmates, guards, and the community at large—created by large prison populations. See, e.g., United

                                  21   States v. Stephens, No. 15-cr-95-AJN, 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020); United

                                  22   States v. Barkman, No. 3:19-cr-0052-RCJ-WGC, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17,

                                  23   2020); In the Matter of Extradition of Toledo Manrique, No. 3:19-mj-71055-MAG-1 (TSH), 2020

                                  24   WL 1307109 (N.D. Cal. Mar. 19, 2020). Complications have already begun inside federal prisons—

                                  25   inmates and prison employees are starting to test positive for the virus, quarantines are being

                                  26   instituted, visits from outsiders have been suspended, and inmate movement is being restricted even

                                  27   more than usual. See, e.g., Sadie Gurman, Bureau of Prisons Imposes 14-Day Quarantine to

                                  28   Contain Coronavirus, Wall Street Journal (March 24, 2020), https://www.wsj.com/articles/bureau-
                                   1   of-prisons-imposes-14-day-quarantine-to-contain-coronavirus-11585093075. To avoid adding to

                                   2   the complications and creating unnecessary health risks, offenders who are on release and scheduled

                                   3   to surrender to the Bureau of Prisons in the coming months should, absent extraordinary

                                   4   circumstances, have their surrender dates extended until this public health crisis has passed.

                                   5          Accordingly, this sua sponte order extends the defendant’s surrender date from May 29,

                                   6   2020, to September 1, 2020. Defendant is ordered to self-surrender directly to the designated Bureau

                                   7   of Prisons facility on that date, by 2:00 p.m. If a facility has not been designated, he is ordered to

                                   8   surrender to the United States Marshal for this district at 450 Golden Gate Avenue, 20th Floor, in

                                   9   San Francisco on the same date and time. Should conditions necessitate a longer extension, the

                                  10   Court will entertain a request to that effect from defendant.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 27, 2020

                                  14                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
